[Cite as Stallings v. Adult Parole Auth., 2012-Ohio-1207.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97761




                                   WILLIS STALLINGS
                                                                  PETITIONER

                                                      vs.

                         ADULT PAROLE AUTHORITY
                                                                  RESPONDENT




                                       JUDGMENT:
                                   PETITION DISMISSED


                                          Writ of Habeas Corpus
                                           Motion No. 451708
                                           Order No. 452893


        RELEASE DATE: March 19, 2012
FOR PETITIONER

Willis Stallings, pro se
2250 Community College Ave., Apt. 232
Cleveland, OH 44115

ATTORNEYS FOR RESPONDENT

Michael DeWine
Ohio Attorney General

By: M. Scott Criss
Assistant Attorney General
Criminal Justice Section
150 E. Gay Street, 16th Fl.
Columbus, OH 43215
LARRY A. JONES, SR., P.J.:

       {¶1} On December 2, 2011, the petitioner, Willis Stallings, commenced this

habeas corpus action against the Ohio Adult Parole Authority to compel his immediate

release from postrelease control because the trial court improperly imposed postrelease

control in the underlying case, State v. Stallings, Cuyahoga Cty. Common Pleas Court

Case No. CR-444002.         On January 27, 2012, the respondent moved to dismiss.

Stallings never filed a reply. For the following reasons, this court grants the motion to

dismiss.

       {¶2} In the underlying case in early 2004, Stallings pleaded guilty to felonious

assault on a peace officer, receiving stolen property (motor vehicle), vandalism, and

breaking and entering.    The trial court sentenced him to a total of eight years.   The trial

court also ordered the following in the sentencing entry: “Post release control is part of

this prison sentence for the maximum period allowed for the above felony (s) under R.C.

2967.28.”

       {¶3} Stallings finished serving his prison sentence in September 2011 and is now

on postrelease control.   He argues that because the trial court did not impose postrelease

control properly, that portion of his sentence is void, and habeas corpus will lie for his

immediate release from postrelease control.

       {¶4} Patterson v. Ohio Adult Parole Auth., 120 Ohio St.3d 311, 2008-Ohio-6147,

898 N.E.2d 950, controls. In this case the trial court convicted Patterson of sexual
battery and unlawful sexual conduct with a minor, and sentenced him to five years in

prison.     The sentence also included “up to 5 years of post release control.” Id. at ¶ 2.

When he was released from prison, the Ohio Adult Parole Authority placed Patterson on

five years of postrelease control.     Shortly after his release, Patterson filed a petition for

habeas corpus       in the court of appeals to compel the termination of his postrelease

control, because the trial court had failed to notify him that he might be subject to

postrelease control.     The court of appeals dismissed the petition.       Patterson v. Ohio

Adult Parole Auth., 5th Dist. No. 08-CA-33, 2008-Ohio-2620.

          {¶5} On appeal, the supreme court ruled that Patterson is not entitled to the writ of

habeas corpus, because the writ is not available when there is an adequate remedy at law.

He “had an adequate remedy by way of direct appeal from his sentence to raise his claim

that he did not receive proper notification about his postrelease control at his sentencing

hearing.” Id. at ¶ 8.      The court concluded that claims concerning improper notification

of postrelease control cannot “be raised by extraordinary writ when the sentencing entry

includes postrelease control, however inartfully it might be phrased.”      Id.

          {¶6} Stallings’s claim is indistinguishable from Patterson.    Both claimed that the

trial court improperly imposed postrelease control. The Supreme Court of Ohio ruled

that habeas corpus will not lie in such cases to terminate postrelease control.

          {¶7} Additionally, the relator failed to support his complaint with an affidavit

“specifying the details of the claim” as required by Local Rule 45(B)(1)(a). State ex rel.

Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688,
914 N.E.2d 402.

      {¶8} Accordingly, this court dismisses the petition for habeas corpus. Petitioner

to pay costs. This court directs the Clerk of the Eighth District Court of Appeals to

serve upon the parties notice of this judgment and its date of entry upon the journal.

Civ.R. 58(B).

      Petition dismissed.




LARRY A. JONES, SR., PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
EILEEN A. GALLAGHER, J., CONCUR